DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	Information disclosures statement filed 7/25/2019 has been considered.

Drawings
The drawings were received on 7/25/2019.  These drawings are accepted.

Response to Amendment
Claim amendment filed 7/25/2019 has been entered. Claims 1-16 are pending.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Optical isolators are well known in the art. An optical isolator comprising optical fibers coupled to a mode filter for providing optical isolation is also known in the art. For example, US 
However, none of the prior art fairly teaches or suggests an apparatus and a method for optically isolating a laser beam wherein the long period grating is a helical long period grating comprising perturbations that describe a helix defined by a screw direction and a period along the axis of the first optical fiber; and the period is selected such that the higher order mode is a skew mode whereby if the fundamental mode and the higher order mode are reflected back into the first optical fiber as back-reflected fundamental and higher order modes, then the mode filter optically attenuates the back-reflected higher order mode more than the back-reflected fundamental mode thereby isolating the external reflection, in the manner claimed in the present application. While optical fiber gratings having skew mode are known in the art, none of the prior art fairly teaches or suggests an optical isolator utilizing a long period grating in the manner discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication US 2011/0235165 A1 discloses an optical fiber amplifier having skew mode pumping light. US Patent Application Publication US .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353.  The examiner can normally be reached on M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG H PAK/Primary Examiner, Art Unit 2874